THIS was a petitiori and summons, upon a note for $150, payable the first Of March ¡821. The defendant in the action pleaded six several pleas, the first of which was a general denial that the note upon which the action was founded, was given for any good or valuable consideration ; and the others were special pleas, having for their object to impeach or go into the consideration of the note, under the act of 1801. To the first plea, issue was joined to the country ; to the sixth, the plaintiff demurred, and to the other four he replied. To two of the replications the defendant demurred, and to the other two he rejoined, and the ^plaintiff demurred to the rejoinders. Y The circuit [court decided the law arising upon the demurrers for ¡the plaintiff; and a jury being sworn to try the issue (joined upon the first plea, found a verdict for the plaintiff, for the debt in the petition mentioned, and four dollars sixteen cents in damages. The court thereupon rendered judgment, that the plaintiff»* recover of /the defendant $150, the debt in the petition mentioned, / with interest thereon at the rate of six per cent, per [ annum from the first day of March 1821, together with f the damages by the jury in their verdict aforesaid as. : sessed, and also his eosts, &c.” • To reverse that judgment, the defendant has prosecuted this'writ of error ; and by his assignment of error objects, as well to the decision of the circuit court upon the demurrers, as to ' the mode of entering the final judgment.
The decision of that court upon the demurrers, we have no doubt, was correct. As’the pleadings of the ; parties are prolix, and involve no now points, we have not thought it either useful or necessary to state them *249at large. It is sufficient to remark, that there is no inference to be deduced from the pleadings, that the note on which the action is founded was given without consideration»
If', on a note for the direct payment of money, the jury assess datmg-.-s for v • ett-ntion ' ie plaint, ff may-take judgmi-i/ tor the debt and Carnages so ais<-8 ed, or for the debt and interest, but- not for both.
2. But the final judgment rendered in the circuit court is clearly erroneous. The damages found by the jury and the interest, for both of which the judgment is rendered, are evidently more than the plaintiff by law was entitled to recover. He might have taken judgment for either, but not for both. If he preferred taking judgment for the interest, he might have disregarded the damages; or, which would have been more proper, he might have remitted the damages, and entered the judgment for the interest.
The judgment-must be reversed with costs, and the cause be remanded, that a judgment may be entered, not inconsistent herewith.